MEMORANDUM ***
Gregory Lee Carter appeals pro se from the district court’s order granting in part *816and denying in part his objections to University of Hawaii’s (“UH”) amended bill of costs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s award of costs to a prevailing party for an abuse of discretion, Save Our Valley v. Sound Transit, 335 F.3d 932, 944 n. 12 (9th Cir.2003), and we affirm.
“Federal Rule of Civil Procedure 54(d)(1) provides that ‘costs other than attorneys’ fees shall be allowed as of course to the prevailing party unless the court otherwise directs.’ Rule 54(d) creates a presumption for awarding costs to prevailing parties; the losing party must show why costs should not be awarded.” See id. at 944-45. We conclude that the district court did not abuse its discretion in awarding UH a reduced award for costs— taking into consideration Carter’s indigent status—in the amount of $1000. See id.
Carter’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.